Order entered April 28, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00644-CV

                       ALBERT G. HILL, III, Appellant

                                         V.

    MARGARET KELIHER, IN HER CAPACITY AS PERSONAL
REPRESENTATIVE AND SUCCESSOR INDEPENDENT EXECUTOR OF
 THE ESTATE OF ALBERT G. HILL, JR., AND CAROL E. IRWIN, IN
             HER CAPACITY, ET AL., Appellees

                    On Appeal from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-19-02706-2

                                     ORDER

      Pending is appellees’ April 26, 2021 “Motion to Take Judicial Notice

pursuant to Texas Rule of Evidence 201(b)(2).” Appellant is hereby ordered to file

a response to the motion no later than Friday, April 30, 2021.


                                              /s/   LANA MYERS
                                                    PRESIDING JUSTICE